*456ORDER
The Disciplinary Review Board on November 24, 1997, having filed with the Court its decision concluding that JAMES R. LISA of JERSEY CITY, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects); and good cause appearing;
It is ORDERED that JAMES R. LISA is hereby suspended from the practice of law for a period of three months, effective March 24, 1998, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.